Case 2:16-cv-03493-FMO-AS Document 278 Filed 06/17/21 Page 1 of 2 Page ID #:10117




 1 BARON & BUDD, P.C.
     Scott Summy (Pro Hac Vice, TX Bar No. 19507500)
 2 SSummy@baronbudd.com
     Carla Burke Pickrel (Pro Hac Vice, TX Bar No. 24012490)
 3 cburkepickrel@baronbudd.com
     3102 Oak Lawn Ave, #1100
 4 Dallas, Texas 75219
     Telephone: (214) 521-3605
 5
     BARON & BUDD, P.C.
 6 John P. Fiske (SBN 249256)
     Fiske@baronbudd.com
 7 11440 W. Bernardo Court, Suite 265
     San Diego, California 92127
 8 Telephone: (858) 251-7424

 9 Proposed Lead Class Counsel

10                         UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12   CITY OF LONG BEACH, a municipal                  CASE NO.: 2:16-cv-03493-FMO-AS
13
     corporation; COUNTY OF LOS
     ANGELES, a political subdivision; CITY           NOTICE OF RENEWED MOTION
14   OF CHULA VISTA, a municipal                      AND RENEWED MOTION FOR
     corporation; CITY OF SAN DIEGO, a                CERTIFICATION OF SETTLEMENT
15   municipal corporation; CITY OF SAN               CLASS, PRELIMINARY APPROVAL
     JOSE, a municipal corporation; CITY OF           OF CLASS ACTION SETTLEMENT,
16                                                    APPROVAL OF NOTICE PLAN,
     OAKLAND, a municipal corporation;                APPOINTMENT OF CLASS ACTION
17   CITY OF BERKELEY, a municipal                    SETTLEMENT ADMINISTRATOR,
     corporation; CITY OF SPOKANE, a                  AND APPOINTMENT OF CLASS
18   municipal corporation; CITY OF                   COUNSEL
     TACOMA, a municipal corporation;
19   CITY OF PORTLAND, a municipal                    [Filed Concurrently with Memorandum of
20
     corporation; PORT OF PORTLAND, a                 Points and Authorities]
     port district of the State of Oregon;
21   BALTIMORE COUNTY, a political
     subdivision; MAYOR AND CITY                      Time of Hearing: 10:00 a.m.
22   COUNCIL OF BALTIMORE; all                        Date of Hearing: July 22, 2021
     individually and on behalf of all others         Courtroom: 6D
23   similarly situated,
                                                      Honorable Fernando M. Olguin
24                                  Plaintiffs,
     v.
25

26   MONSANTO COMPANY; SOLUTIA
     INC.; and PHARMACIA LLC; and DOES
27   1 through 100,
                           Defendants.
28
                                                  1
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                                                   MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 278 Filed 06/17/21 Page 2 of 2 Page ID #:10118




 1        PLEASE TAKE NOTICE that on July 22, 2021, at 10:00 a.m., or as soon thereafter
 2 as the matter may be heard before the Honorable Fernando M. Olguin, in Courtroom 6D

 3 of the United States Courthouse, 350 West First Street Los Angeles, CA 90012, Plaintiffs

 4 City of Long Beach, County of Los Angeles, City of Chula Vista, City of San Diego, City

 5 of San Jose, City of Oakland, City of Berkeley, City of Spokane, City of Tacoma, City of

 6 Portland, Port of Portland, Baltimore County, Mayor and City Council of Baltimore; all

 7 individually and on behalf of all others similarly situated, will and hereby do move the

 8 Court for an order for Certification of Settlement Class, Preliminary Approval of Class

 9 Action Settlement, Approval of Notice Plan, Appointment of Class Action Settlement

10 Administrator, and Appointment of Class Counsel. This motion is made following the

11 conference of counsel pursuant to L.R. 7-3, which took place on June 10, 2021.

12        This motion is based on this Notice and the supporting Memorandum of Points and
13 Authorities, including attached declarations.

14
                                          Respectfully submitted,
15
     Date: June 17, 2021                  /s/ John Fiske
16                                        BARON & BUDD, P.C.
17                                        11440 W. Bernardo Court, Suite 265
                                          San Diego, California 92127
18                                        Telephone: (858) 251-7424
19
                                          BARON & BUDD, P.C.
20
                                          Scott Summy (admitted Pro Hac Vice, Texas Bar
21                                        No. 19507500)
                                          SSummy@baronbudd.com
22
                                          Carla Burke Pickrel (admitted Pro Hac Vice,
23                                        Texas Bar No. 24012490)
                                          cburkepickrel@baronbudd.com
24
                                          3102 Oak Lawn Ave, #1100
25                                        Dallas, Texas 75219
                                          Telephone: (214) 521-3605
26
                                          Attorneys for Plaintiffs and the Class
27

28
                                               2
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                               MOTION FOR CERTIFICATION
